Citation Nr: 1022579	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a lung condition, to 
include chronic obstructive pulmonary disease (COPD) and 
residuals of lung surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to June 
1970 and from September 1970 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claim.

Broadly construing the Veteran's contentions, the Board finds 
that the Veteran's original claim was for both COPD and a 
lung condition resulting from his inservice thoracotomy.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
issue on appeal has been recharacterized as shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence of record shows that the Veteran 
currently suffers from COPD.  

Service treatment records include a 1965 chest x-ray which 
showed a coin lesion.  The Veteran underwent a thoracotomy in 
1966, which found the lesion to be granulomatous.  Cultures 
were negative for tuberculosis.  In an August 2009 rating 
decision, service connection was granted for residual scar 
right upper lobe lung thoracotomy surgery.  

Post-service medical include a January 1987 private x-ray 
report detailing that the Veteran had no evidence of acute 
air space consolation.  Pleural and parenchymal changes in 
the right lower lobe were found that the physician found 
could be the result of the previous inservice surgery or 
chronic process.  An October 1991 report stated that the 
pleural changes were apparently from the previous 
thoracotomy.  


In a letter dated August 2005, the Veteran's private 
physician stated that a chest x-ray revealed volume loss in 
the right lower lobe, changes from his old right lower lobe 
resection, and possible calcification on the pleural surface 
are consistent with exposure to asbestos.  

In January 2007, the Veteran was afforded a VA examination.  
The Veteran was diagnosed as having COPD, which the VA 
examiner found to be more likely than not due to smoking 
tobacco.  The Veteran was also diagnosed as having status-
post thoracotomy with removal of coin lesion from the right 
upper lobe.  The examiner stated that the lesion was found to 
be a granuloma, with no evidence of asbestos exposure.  He 
explained that this type of nodule was not caused by COPD and 
thus it was unlikely that there was a relationship.  In a 
comment, the examiner stated that the Veteran's lung lesion 
was discovered in 1965 to 1966, which was within four years 
of his service in Korea and when he had a potential exposure 
to asbestos products.  Asbestosis was known to develop only 
after 20 years following exposure.  Thus, it was unlikely 
that the 1966 nodule was related to asbestos.  Additionally, 
the examiner stated that that it was unlikely that the 
Veteran's COPD was due to asbestos as the typical 
calcifications were not found on the x-rays.  

Although the examiner offered an opinion as to whether the 
Veteran's COPD was caused by inservice exposure to asbestos 
and whether there is a relationship between the cause of his 
COPD and the inservice lung lesion, he did not address 
whether the inservice thoracotomy aggravated his current COPD 
or caused an additional lung disability.  As shown above, the 
Veteran's private physician stated that he had volume loss in 
the right lower lobe and changes from his old right lower 
lobe resection.  In addition, private x-rays showed pleural 
and parenchymal changes in the right lower lobe, which were 
attributed to the inservice thoracotomy.  

Service connection for the residual scar was granted after 
the VA examination and the rating action on appeal.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2009).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310; Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc). 

Therefore, the Board finds that the Veteran should be 
afforded another VA examination on remand to obtain a medical 
opinion to determine if the residuals of the inservice 
thoracotomy caused an additional lung disability or resulted 
in any increase in severity of the Veteran's COPD.  See 
38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the Veteran's lung disability, including 
COPD and residuals of lung surgery.  The 
claims file as well as a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report. 

Based on the examination and review of 
the record, the examiner is requested to 
answer the following questions:  

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's current COPD or any 
additional diagnosed lung disability is 
related to his active military service?    

(b)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the current 
COPD or any additional diagnosed lung 
disability was caused by any of his 
inservice thoracotomy with residual 
volume loss in the right lower lobe and 
pleural and parenchymal changes?  

(c)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the 
Veteran's inservice thoracotomy with 
residual volume loss in the right lower 
lobe and pleural and parenchymal changes 
aggravated his COPD or any additional 
diagnosed lung disability?  

The physician is advised that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If any aggravation is 
present, the physician should indicate, 
to the extent possible, the approximate 
level of severity of the hypertension 
(i.e., a baseline) before the onset of 
the aggravation. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Readjudicate the Veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


